17 N.Y.3d 922 (2011)
958 N.E.2d 550
934 N.Y.S.2d 371
2011 NY Slip Op 89847
THE PEOPLE OF THE STATE OF NEW YORK ex rel. JUSTO RICHARDS, Appellant,
v.
BRUCE YELICH, as Superintendent of Bare Hill Correctional Facility, Respondent.
Motion No: 2011-1024
Court of Appeals of New York.
Submitted September 6, 2011.
Decided November 17, 2011.
*923 On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied.